Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (the "Agreement") is entered into effective as
of the 28th day of June, 2013 by and among GWG HOLDINGS, INC., a Delaware
company with a principal address at 220 South 6th Street, Suite 1200,
Minneapolis, Minnesota ("GWG"), ATHENA SECURITIES LIMITED, an Irish company with
its registered office at 44 Upper Mount Street, Dublin 2, 'Ireland ("Athena
Securities"), ATHENA SECURITIES GROUP LIMITED, an Irish company with its
registered office at 44 Upper Mount Street, Dublin 2, Ireland ("Athena Group")
and GWG SECURITIES INTERNATIONAL PUBLIC LIMITED COMPANY, an Irish company
incorporated by Athena Securities Group Ltd ("Athena Group") and currently owned
90.1% by Athena Group and 9.9% by GWG with its registered office at l8 Merrion
Road, Ballsbridge, Dublin 4, Ireland ("GWGSI"),
 
RECITALS:
 
WHEREAS, Athena Securities, Athena Group, GWGSI and GWG (collectively, the
"Parties") had entered into an Amended and Restated Purchase and Sales Agreement
dated July 11, 2011 (the "Original Agreement") in connection with Athena Group
raising capital from global capital markets outside the United States to
participate in GWG's securities offering of Renewable Secured Debentures (the
"Offering") as described in that certain definitive prospectus filed with the
United States Securities and Exchange Commission dated January 31, 2012, as
amended (the "Prospectus"); and;
 
WHEREAS, the Parties have determined to terminate the Original Agreement and GWG
has determined to appoint Athena Group as GWG's exclusive representative of the
Offering in Ireland and an appointed distributor of the Offering for the
territories within Europe and the Middle East through May 8, 2014;
 
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:
 
1.     Assignment of GWG Equity. Subject to the terms and conditions of this
Agreement, on the Closing Date (as herein defined) Athena Securities shall sell,
assign, transfer and convey to GWG its ownership of 865,000 shares of common
stock of GWG (the "GWG Equity"). At the Closing, the Parties will execute,
deliver, file, or record such agreements, instruments, certificates and other
documents and will perform such other and further acts and things as may be
necessary or proper to evidence the transfer of the GWG Equity, to consummate
the transactions contemplated hereby and to carry out the provisions of this
Agreement.
 
2.     Assignment of Athena Funds Equity. Subject to the terms and conditions of
this Agreement, GWG shall sell, assign, transfer and convey to Athena Group (or
its nominee) on the Closing Date (as herein defined) its ownership of 5,940
shares of GWGSI (the "GWGSI Equity"). At the Closing, the Parties will execute,
deliver, file, or record such agreements, instruments, certificates and other
documents and will perform such other and further acts and things as may be
necessary or proper to evidence the transfer of the GWGSI Equity, to consummate
the transactions contemplated hereby and to carry out the provisions of this
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
3.     Appointment of Athena Group. Athena Group shall serve as GWG's exclusive
representative of the Offering in Ireland and shall be an appointed distributor
of the Offering for the territories within Europe and the Middle East through
May 8, 2014. This appointment shall cover the sale of the Offering directly, or
through the use of regulated fund structures. The compensation associated with
sales of the Offering shall be in accordance with the compensation set forth in
the Prospectus.
 
4.     Representations and Warranties of Athena Group, Athena Securities and
GWGSI. Athena Group, Athena Securities and GWGSI (the "Athena Entities"),
represent and warrant to GWG as follows:
 
4.1     Organization and Good Standing; Organizational Documents. Each of Athena
Group, Athena Securities and GWGSI is duly formed, validly existing and in good
standing under the laws of Ireland, and is duly authorized to conduct business
in each jurisdiction, state, country and territory where the character of its
property or the nature of its activities makes such qualification necessary,
except where failure to do so could not reasonably be expected to cause a
material adverse effect. True, correct and complete copies of the formation,
organization or incorporation, and copies of all governing documents related to
GWGSI, as amended to date and currently in effect, have been delivered to GWG.
 
4.2     Authorization, Execution and Enforceability. The Athena Entities (a)
have duly authorized, executed and delivered this Agreement, and (b) have the
requisite power and authority to consummate the instant transaction. The
execution and delivery of this Agreement by the Athena Entities has been duly
authorized by all necessary action required on the part of the Athena Entities,
and this Agreement constitutes its valid and binding obligation enforceable
against them in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, moratorium, insolvency and similar laws
affecting the rights of creditors generally, and by general principles of
equity, regardless of whether considered in a proceeding at law or in equity.
 
4.3     No Adverse Claims. The GWG Equity is transferred to GWG free of any and
all adverse claims or interests of any type, whether by a lien, security
interest, charge or encumbrance, or other right or claim in, of or on any
person's assets or properties in favor of any other person.
 
4.4     No Conflict. The execution, delivery and performance by the Athena
Entities of this Agreement will not (a) contravene any law or any order, writ,
decree or injunction of any governmental authority, (b) conflict with, or result
in a material breach of any term, covenant, condition or provision of, or
constitute a default under, any agreement or instrument to which either is a
party or by which any of their respective properties are bound, (c) violate any
provision of the organizational documents of the Athena Entities.
 
4.5     No Violation of Law. The business of Athena Group, Athena Securities and
GWGSI is not being conducted, and will not be conducted, in violation of any
applicable federal, state, local or foreign law, ordinance, regulation,
judgment, decree, injunction or order or requirement of any court or other
governmental entity.
 
 
2

--------------------------------------------------------------------------------

 
 
4.6     Except as expressly set out in this Section 4, none of the Athena
Entities nor any other person or entity has made any representation or warranty
as to any of the Athena Entities or this Agreement.
 
5.     Representations and Warranties of GWG. GWG represents and warrants to the
Athena Entities as follows:
 
5.1     Organization and Good Standing., Organizational Documents. GWG is duly
formed, validly existing and in good standing under the laws of Delaware, and is
duly authorized to conduct business in each jurisdiction where the character of
its property or the nature of its activities makes such qualification necessary,
except where failure to do so could not reasonably be expected to cause a
material adverse effect.
 
5.2     Authorization, Execution and Enforceability. GWG (a) has duly
authorized, executed and delivered this Agreement, and (b) has the requisite
limited liability company power and authority to consummate the instant
transaction. The execution and delivery of this Agreement by GWG has been duly
authorized by all necessary action required on the part of GWG, and this
Agreement constitutes its valid and binding obligation enforceable against GWG
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, moratorium, insolvency and similar laws affecting the
rights of creditors generally, and by general principles of equity, regardless
of whether considered in a proceeding at law or in equity.
 
5.3     No Adverse Claims. The GWG Equity is transferred to GWG free of any and
all adverse claims or interests of any type, whether by a lien, security
interest, charge or encumbrance, or other right or claim in, of or on any
person's assets or properties in favor of any other person.
 
5.4     No Conflict. The execution, delivery and performance by GWG of this
Agreement will not (a) contravene any law or any order, writ, decree or
injunction of any governmental authority, (b) conflict with, or result in a
material breach of any term, covenant, condition or provision of, or constitute
a default under, any agreement or instrument to which either is a party or by
which any of their respective properties are bound, (c) violate any provision of
the organizational documents of GWG.
 
5.5     Except as expressly set forth in this Section 5, neither GWG nor any
other person or entity has made any representation or warranty as to any of GWG
or this Agreement.
 
6.     The Closing.
 
6.1     Closing and Closing Date, The closing of the transactions contemplated
hereby (the "Closing") shall take place contemporaneously with the execution of
this Agreement (the "Closing Date").
 
 
3

--------------------------------------------------------------------------------

 
 
6.2     Closing Transactions. At the Closing (a) Athena Securities will execute,
deliver, file, or record such agreements, instruments, certificates and other
documents and will perform such other and further acts and things as may be
necessary or proper to evidence the transfer of the GWG Equity to GWG to
consummate the transactions contemplated hereby and to carry out the provisions
of this Agreement and (b) GWG will execute, deliver, file, or record such
agreements, instruments, certificates and other documents and will perform such
other and further acts and things as may be necessary or proper to evidence the
transfer of the GWGS1 Equity to Athena Securities, to consummate the
transactions contemplated hereby and to carry out the provisions of this
Agreement.
 
6.3     The Parties shall execute and deliver such other certificates,
instruments or documents as any Party may reasonably request in order to effect
and document the transactions contemplated by this Agreement.
 
7.     Indemnification
 
7.1     Survival. All of the representations, warranties, indemnities and
covenants of the Parties shall survive the Closing.
 
7.2     Indemnification Provisions for GWG. Athena Group agrees to indemnify,
defend, reimburse and hold GWG and its subsidiaries, affiliates, members,
agents, representatives, successors and assigns, harmless from and against the
entirety of any charges, complaints, actions, suits, damages (excluding
consequential damages and loss of investment), claims, costs, amounts paid in
settlement, taxes, liens, expenses or fees, including all attorneys' fees and
court costs (collectively, the "GWG Losses"), which result from, arising out of,
relate to or are caused by (i) any breach of any of the representations,
warranties and covenants of Athena Entities contained in Section 4 of this
Agreement or (ii) the gross negligence or willful misconduct of Athena Group in
acting in relation to the Offering pursuant to Section 3 of this Agreement;
provided, however, that the sole and exclusive remedy of GWG on account of a
breach by Athena Group of any of its obligations under Section I of this
Agreement shall be limited to the right to enforce Section 1 of this Agreement
and terminate the appointment of Athena Group as GWG's exclusive representative
in Ireland and distributor of the Offering for the territories within Europe and
the Middle East by giving written notice to such effect to Athena Group. None of
the Athena Entities or their respective subsidiaries, affiliates, members,
agents, representatives, successors or assigns shall be liable to GWG or its
subsidiaries, affiliates, shareholders, agents, representatives, successors or
assigns if sales of the Offering do not occur or are not increased as a
consequence of the appointment of Athena Group under Section 3 of this
Agreement.
 
7.3     Indemnification Provisions for Athena Group: GWG agrees to indemnify,
defend, reimburse and hold Athena Group and its subsidiaries, affiliates,
members, agents, representatives, successors and assigns, harmless from and
against the entirety of any charges, complaints, actions, suits, damages
(excluding consequential damages and loss of investment), claims, costs, amounts
paid in settlement, taxes, liens, expenses or fees, including all attorneys'
fees and court costs, which result from, arising out of relate to or are caused
by any breach of any of the representations, warranties and covenants of GWG
contained in this AgreeMent.
 
 
4

--------------------------------------------------------------------------------

 
 
8.     Termination of Original Agreement. The Parties agree that the Original
Agreement, shall be, and the same hereby is, terminated and that none of the
parties thereto shall have any obligations thereunder to any of the other
parties thereto,
 
9.     Releases.
 
9.1     Release by Athena Entities. The Athena Entities for good and valuable
consideration, including, without limitation, execution of this Agreement by
GWG, hereby release and forever discharge and GWG each of OWG's directors,
officers, employees, agents, attorneys, successors, assigns and participants
(the "GWG Releasees") from any and all actions, causes of action, suits,
proceedings, debts, sums of money, controversies, claims, losses and demands, of
any kind whatsoever, if any, whether absolute or contingent, known or unknown,
matured or unmatured, at law or in equity, which any of the Athena Entities may
now have or ever had through the time of execution of this Agreement, in
whatever capacity, against any of the GWG Releasees.
 
9.2     Release by GWG. GWG for good and valuable consideration, including,
without limitation, execution of this Agreement by the Athena Entities, hereby
releases and forever discharges the Athena Entities and each of their respective
directors, officers, employees, agents, attorneys, successors, assigns and
participants (the "Athena Releasees") from any and all actions, causes of
action, suits, proceedings, debts, sums of money, controversies, claims, losses
and demands, of any kind whatsoever, if any, whether absolute or contingent,
known or unknown, matured or unmatured, at law or in equity, which any of the
GWG may now have or ever had through the time of execution of this Agreement, in
whatever capacity, against any of the Athena Releasees.

10.     Amendment and Modification. This Agreement may not be amended, modified,
supplemented or changed in any respect except by a writing duly executed by the
parties hereto.
 
11.     Miscellaneous.
 
11.1     Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not constitute a part
hereof.
 
11.2     Law Governing; Venue. This Agreement has been entered into in the State
of Minnesota without regard to choice of law provisions, and all questions
relating to its validity, construction, performance and enforcement shall be
determined in accordance with the laws of said state. Any judicial proceeding
brought against any of the Parties to this Agreement or any dispute arising out
of this Agreement or matter related hereto will be brought solely in the courts
of the State of Minnesota or in the United States District Court having
jurisdiction over the City of Minneapolis, Minnesbta, and each Party accepts and
consents to the exclusive jurisdiction of such courts.
 
 
5

--------------------------------------------------------------------------------

 
 
11.3     Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto, and their successors or assigns; provided,
however, Athena Group and GWGSI may not assign this Agreement, or any of its
obligations, duties or responsibilities, without the prior written consent of
GWG (unless to an affiliate of Athena Group),; GWG correspondingly may not
assign this Agreement or any of the obligations duties or responsibilities of
GWG without the consent of Athena Group (unless to an affiliate of GWG or
pursuant to a merger, reorganization, spin-off or transaction involving the sale
of substantially all of the assets or interests of GWG).
 
11.4     Notices. All notices, requests, demands and other communications
hereunder shall be deemed to have been duly given if in writing and either
delivered personally, sent by facsimile or electronic transmission (receipt
confirmed) or by courier service, or mailed by postage prepaid, registered or
certified mail, return receipt requested, and shall be effective upon personal
delivery or facsimile transmission thereof or upon delivery by registered or
certified mail or three business days following deposit with an air courier
service.
 
11.5     Severability. Whenever possible, each provision of this Agreement shall
be construed so as to be interpreted in such manner as to be effective and valid
under applicable law. If any provisions of this Agreement or the application
thereof to any Party or circumstance shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition without invalidating the remainder of such provision or any other
provision of this Agreement or the application of such provision to other
Parties or circumstances.
 
11.6     Waiver. No delay on the part of any Party in the exercise of any right
or remedy shall operate as a waiver thereof, and no single or partial exercise
of any right or remedy by any Party shall preclude any other or further exercise
thereof, or exercise of any other right or remedy. Waiver of any right hereunder
shall not be effective unless in writing and signed by the Party against whom
enforcement is sought.
 
11.7     Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall be an original, but each of which, when taken
together, shall constitute one and the same instrument. The Parties agree that
this Agreement will be considered signed by a Party when such Party's signature
is delivered by facsimile or electronic mail transmission to the counterparty.
Such facsimile or electronic mail signature shall be treated in all respects as
having the same effect as an. original signature.
 
11.8     Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein,
and supersedes all prior and
contemporaneous representations, warranties, understandings and agreements, both
written and oral, with respect to such subject matter.
 
[Signatures on the following page]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 
GWG Holdings, Inc.
("GWG")
  Athena Securities Limited:
("Athena Securities")               By
/s/ Jon Sabes
  By
/s/ Marie Ainsworth
 
Name:  
Jon Sabes
 
Name:  
Marie Ainsworth  
Title:
Chief Executive Officer 
 
Title:
Director              
GWG Securities International PLC
("GWGSI")
                    By /s/ Peter D. Gorman        
Name:
Peter D. Gorman        
Title:
Director                    
Athena Securities Group Limited
("Athena Group")
                    By /s/ Peter D. Gorman        
Name:
Peter D. Gorman        
Title:
Director        



 
7

--------------------------------------------------------------------------------